 1                                                      The Honorable Ronald B. Leighton

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9
     JESSICA MEGHINASSO,
10
                                           Plaintiff,       No. 3:17-cv-05930-RBL
11

12          v.                                              ORDER ON JOINT STIPULATED
                                                            MOTION TO MODIFY ORDER
13   MERCEDES-BENZ USA, LLC, and DAIMLER                    SETTING TRIAL, PRETRIAL DATES
     AG,
14
                                       Defendants.
15

16          The Court, having read and considered the parties’ joint proposal to modify the February
17   16, 2018 Minute Order Setting Trial, Pretrial Dates (Dkt. 10) to extend deadlines in light of the
18   parties’ scheduled mediation on January 15, 2019, HEREBY ORDERS that the Parties’ Joint
19   Motion and Stipulation is GRANTED and the pretrial and trial dates in this matter are modified
20   as follows:
21
                           Deadline                             Original Date           Stipulated Date
22
     FIVE TEN DAYS Jury TRIAL set for 09:00 AM                June 10, 2019            November 4, 2019
23   on
     All motions related to discovery must be FILED by
24                                                            1/22/2019                05/22/2019
     Discovery COMPLETED by
25                                                            2/11/2019                06/11/2019
     Disclosure of expert testimony under FRCP
26   26(a)(2) is due                                          12/12/2018               07/12/2019

     ORDER ON JOINT STIPULATED MOTION TO MODIFY ORDER                     K E L L E R R O H R B A C K L.L.P.
     SETTING TRIAL, PRETRIAL DATES - 1                                        1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
     (3:17-cv-05930-RBL)                                                      TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
 1   All dispositive motions must be FILED by
                                                          3/12/2019                07/26/2019
 2   Settlement conference per LCR 39.1(c)(2) HELD
     no later than                                        4/3/2019                 08/05/2019
 3   Mediation per LCR 39.1(c)(3) HELD no later than
     Under Local Civil Rule 39.1(c) the Court ORDERS      5/7/2019                 09/09/2019
 4
     that the parties engage in mediation. The parties
 5   may seek relief from this requirement by motion
     and upon a showing of good cause.
 6   Letter of compliance as to LCR 39.1 FILED by
                                                          5/21/2019                09/23/2019
 7   Motions in limine must be FILED by
     and noted on the motion calendar no later than the   5/6/2019                 09/30/2019
 8
     Friday before the Pretrial Conference. (See LCR
 9   7(d)(4))
     Agreed Pretrial Order OR if counsel request to
10   dispense with, and the Court approves, Witness and   5/24/2019                10/18/2019
     Exhibit Lists are due on
11   (Jury Trial) Proposed Voir Dire, Jury Instructions
     and Trial Briefs or (Bench Trial) Trial Briefs and   5/28/2019                10/23/2019
12
     Proposed Findings of Fact and Conclusions of Law
13   shall be filed by
     Pretrial conference will be HELD at 08:30 AM on
14                                                        May 31, 2019             October 25, 2019

15

16

17         IT IS SO ORDERED.

18

19
     DATED this 28th day of November, 2018.
20

21                                                    A
                                                      Ronald B. Leighton
22                                                    United States District Judge
23

24

25

26

     ORDER ON JOINT STIPULATED MOTION TO MODIFY ORDER                 K E L L E R R O H R B A C K L.L.P.
     SETTING TRIAL, PRETRIAL DATES - 2                                    1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101-3052
     (3:17-cv-05930-RBL)                                                  TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
